             Case 3:19-bk-33128-SHB                            Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44                                     Desc
                                                               Main Document    Page 1 of 13
 Fill in this information to identify your case and this filing:

 Debtor 1                   Roberto Miguel Mazzoni
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number           3:19-bk-33128-SHB                                                                                                        Check if this is an
                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:    Jeep                                       Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:   Wrangler Unlimited                               Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:    2018                                             Debtor 2 only                                Current value of the      Current value of the
           Approximate mileage:      21,300                          Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          VIN #1C4BJWFG8JL811316
                                                                     Check if this is community property                  $34,000.00                  $34,000.00
                                                                     (see instructions)



  3.2      Make:    Jeep                                       Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:   Wrangler Unlimited                               Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:    2018                                             Debtor 2 only                                Current value of the      Current value of the
           Approximate mileage:      20,000                          Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          VIN #1C4HJXDG2JW223316
                                                                     Check if this is community property                  $31,000.00                  $31,000.00
                                                                     (see instructions)




Official Form 106A/B                                                         Schedule A/B: Property                                                           page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 3:19-bk-33128-SHB                            Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44                                                Desc
                                                               Main Document    Page 2 of 13
 Debtor 1        Roberto Miguel Mazzoni                                                                             Case number (if known)       3:19-bk-33128-SHB

  3.3    Make:       Jeep                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Grand Cherokee                                  Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2014                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                  52,000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN #1C4RJFBG7EC502866
                                                                     Check if this is community property                              $18,000.00                 $18,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $83,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
        No
        Yes. Describe.....

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing                                                                                                                          $400.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 3:19-bk-33128-SHB                                             Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44                                   Desc
                                                                               Main Document    Page 3 of 13
 Debtor 1          Roberto Miguel Mazzoni                                                                                     Case number (if known)   3:19-bk-33128-SHB
12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Watch                                                                                                                       $600.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $1,000.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                BB & T                                                                $300.00



                                              17.2.       Savings                                 Knoxville TVA Employees Credit Union                                      $5.00



                                              17.3.       Savings                                 Y-12 Federal Credit Union                                                 $5.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No

Official Form 106A/B                                                                       Schedule A/B: Property                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 3:19-bk-33128-SHB                             Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44                                      Desc
                                                               Main Document    Page 4 of 13
 Debtor 1         Roberto Miguel Mazzoni                                                                      Case number (if known)      3:19-bk-33128-SHB

        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       No
       Yes. Name the insurance company of each policy and list its value.
                                Company name:                                                        Beneficiary:                            Surrender or refund
Official Form 106A/B                                    Schedule A/B: Property                                                                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 3:19-bk-33128-SHB                                   Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44                                                       Desc
                                                                     Main Document    Page 5 of 13
 Debtor 1        Roberto Miguel Mazzoni                                                                                          Case number (if known)        3:19-bk-33128-SHB
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
        Yes. Describe each claim.........

                                                          TCPA claim against Synchrony Bank
                                                          Brent Snyder, attorney                                                                                                Unknown


35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                  $310.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
        Yes. Give specific information.........

                                             The market values listed with regard to all items in Schedule B
                                             represent the debtor's opinion as to the market value. The sole
                                             opinion of the Debtor(s) was arrived without resort to the outside
                                             sources and are based upon their view of sales of used personal
                                             property in "as is" condition considering a relatively quick sale in the
                                             open market place. The "market value" is not intended to indicate
                                             original cost or replacement value as may be used for homeowners
                                             insurance or other legal purposes.                                                                                                       $0.00



 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00

Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
            Case 3:19-bk-33128-SHB                                      Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44                                                   Desc
                                                                        Main Document    Page 6 of 13
 Debtor 1         Roberto Miguel Mazzoni                                                                                                Case number (if known)   3:19-bk-33128-SHB

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                           $83,000.00
 57. Part 3: Total personal and household items, line 15                                                       $1,000.00
 58. Part 4: Total financial assets, line 36                                                                     $310.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $84,310.00              Copy personal property total           $84,310.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $84,310.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
Case 3:19-bk-33128-SHB           Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44         Desc
                                 Main Document    Page 7 of 13



                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         EASTERN DISTRICT OF TENNESSEE
                        NORTHERN DIVISION AT KNOXVILLE



In re:                                            )
                                                  )
ROBERTO MIGUEL MAZZONI                            )                 Case No. 3:19-33128-SHB
                                                  )
                                                  )                 Chapter 7
                       Debtor.                )


                                   NOTICE OF AMENDMENT


         Comes now the Debtor, by and through counsel, and pursuant to E.D. Tenn. LR 1009-

1(b), does hereby give notice of the following amendment(s):

    1. Amending Schedules A/B & C to add and exempt claim against Synchrony Bank.

Dated: November 20, 2019


                                                      s/Richard M. Mayer
                                                      s/John P. Newton, Jr.
                                                      Richard M. Mayer, #5534
                                                      John P. Newton, Jr., #010817
                                                      Attorneys at Law
Case 3:19-bk-33128-SHB       Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44             Desc
                             Main Document    Page 8 of 13



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the foregoing Notice of
Amendment has been served upon the following parties via U. S. Mail [postage prepaid], email,
and/or Electronic Case Filing:

Tiffany Diiorio
Office of the U.S. Trustee

W. Grey Steed
Chapter 7 Trustee

**SEE ATTACHED CREDITOR MATRIX**
                                                  s/Richard M. Mayer
                                                  s/John P. Newton, Jr.
                                                  Richard M. Mayer, #5534
                                                  John P. Newton, Jr., #010817
                                                  Attorneys at Law



Dated: November 20, 2019
              Case 3:19-bk-33128-SHB                           Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44                                      Desc
                                                               Main Document    Page 9 of 13
 Fill in this information to identify your case:

 Debtor 1                 Roberto Miguel Mazzoni
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number           3:19-bk-33128-SHB
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Clothing                                                            $400.00                                  $400.00     Tenn. Code Ann. § 26-2-104
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Watch                                                               $600.00                                  $600.00     Tenn. Code Ann. § 26-2-104
      Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Checking: BB & T                                                    $300.00                                  $300.00     Tenn. Code Ann. § 26-2-103
      Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Savings: Knoxville TVA Employees                                      $5.00                                     $5.00    Tenn. Code Ann. § 26-2-103
      Credit Union
      Line from Schedule A/B: 17.2                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit

      Savings: Y-12 Federal Credit Union                                    $5.00                                     $5.00    Tenn. Code Ann. § 26-2-103
      Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 3:19-bk-33128-SHB                            Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44                                          Desc
                                                              Main Document    Page 10 of 13
 Debtor 1    Roberto Miguel Mazzoni                                                                      Case number (if known)     3:19-bk-33128-SHB
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     TCPA claim against Synchrony Bank                                Unknown                                    $9,690.00        Tenn. Code Ann. § 26-2-103
     Brent Snyder, attorney
     Line from Schedule A/B: 34.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Case 3:19-bk-33128-SHB        Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44             Desc
                              Main Document    Page 11 of 13



           UNSWORN DECLARATION UNDER PENALTY OF PERJURY TO
                      AMENDED SCHEDULES A/B & C

       I, Roberto Miguel Mazzoni, declare under penalty of perjury that I have read the above
Amendment, and the matters stated therein are true and correct to the best of my knowledge,
information and belief.



DATED:11/08/2019                                   /s/ROBERTO MIGUEL MAZZONI



DATED:11/08/2019                                   /s/RICHARD MAYER /s/JOHN NEWTON




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the foregoing Amendment
has been forwarded by Electronic Case Filing (ECF) to the following:


Tiffany Diiorio
Office of the U.S. Trustee
800 Market Street, Ste. 114
Knoxville, TN 37902

W. Grey Steed
Chapter 7 Trustee

**SEE ATTACHED CREDITOR MATRIX**


Dated:11/20/2019                                      /s/John P. Newton /s/Richard M. Mayer
                                                      John P. Newton #010817
                                                      Richard M. Mayer #0054
                 Case 3:19-bk-33128-SHB   Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44               Desc
Label Matrix for local noticing           Y-12 Federal
                                          Main         Credit Union Page 12 of 13
                                                 Document                         3
0649-3                                    c/o Kandi R. Yeager, Esq.             United States Bankruptcy Court
Case 3:19-bk-33128-SHB                    Hodges, Doughty & Carson, PLLC        Howard H. Baker Jr. U.S. Courthouse
Eastern District of Tennessee             P.O. Box 869                          Suite 330, 800 Market Street
Knoxville                                 Knoxville, TN 37901-0869              Knoxville, TN 37902-2343
Wed Nov 20 12:45:56 EST 2019
Amazon/SYNCB                              Bank of America                       Capital One Bank
Attn: Bankruptcy Dept.                    P.O. Box 15019                        P.O. Box 30285
P.O. Box 965060                           Wilmington, DE 19886-3634             Salt Lake City, UT 84130-0285
Orlando, FL 32896-5060


Capital One Bank                          Car Care/SYNCB                        Care Credit/SYNCB
P.O. Box 71083                            Attn: Bankruptcy Dept.                Attn: Bankruptcy Dept
Charlotte, NC 28272-1083                  P.O. Box 965060                       P.O. Box 965060
                                          Orlando, FL 32896-5060                Orlando, FL 32896-5060


Citibank                                  Ed Financial Services                 Internal Revenue Service
Bankruptcy Department                     Attn: Bankruptcy Dept.                Centralized Insolvency Operations
P.O. Box 6500                             P.O. Box 36008                        P.O. Box 7346
Sioux Falls, SD 57117-6500                Knoxville, TN 37930-6008              Philadelphia, PA 19101-7346


Jareds/Comenity Bank                      Kaitlyn Mazzoni                       Kenny L. Saffles, Esq.
Attn: Bankruptcy Dept                     712 Cain Hollow Road                  Howard H. Baker Jr. US Courthouse
P.O. Box 182125                           Pigeon Forge, TN 37863-7027           800 Market Street, #211
Columbus, OH 43218-2125                                                         Knoxville, TN 37902-2342


(p)KNOXVILLE TVA EMPLOYEES CREDIT UNION   Lending USA                           Lowes/SYNCB
PO BOX 15994                              P.O. Box 206536                       Attn: Bankruptcy Dept.
KNOXVILLE TN 37901-5994                   Dallas, TX 75320-6536                 P.O. Box 965060
                                                                                Orlando, FL 32896-5060


Nordstrom                                 ORNL Federal Credit Union             Rooms to Go/SYNCB
Attn: Bankruptcy Dept.                    221 S. Rutgers Avenue                 Attn: Bankruptcy Dept.
P.O. Box 6555                             P.O. Box 365                          P.O. Box 965060
Englewood, CO 80155-6555                  Oak Ridge, TN 37831-0365              Orlando, FL 32896-5060


Santander Consumer USA                    TN Dept of TSAC                       TSAC
P.O. Box 961245                           c/o TN Attorney General’s Office      c/o Tennessee Attorney General’s Of
Fort Worth, TX 76161-0244                 Bankruptcy Division                   Bkpt. Division
                                          P.O. Box 20207                        P.O. Box 20207
                                          Nashville, TN 37202-4015              Nashville, TN 37202-4015

Thomas H. Dickenson, Esq.                 U.S. Department of Justice            (p)US BANK
Hodges, Doughty & Carson et al            Tax Division, CTS Eastern Reg.        PO BOX 5229
P.O. Box 869                              P.O. Box 227                          CINCINNATI OH 45201-5229
Knoxville, TN 37901-0869                  Ben Franklin Station
                                          Washington, DC 20044-0227

US Dept.   of Education                   United States Trustee                 Verizon Wireless
National   Payment Center                 800 Market Street, Suite 114          P.O. Box 650051
P.O. Box   105081                         Howard H. Baker Jr. U.S. Courthouse   Dallas, TX 75265-0051
Atlanta,   GA 30348-5081                  Knoxville, TN 37902-2303
               Case 3:19-bk-33128-SHB               Doc 23 Filed 11/20/19 Entered 11/20/19 13:23:44 Desc
Wal Mart/SYNCB                                      WilliamDocument
                                                    Main    F. McCormick, Sr. Page
                                                                              Cnsl 13 of 13 Y-12 Federal Credit Union
Attn: Bankruptcy Dept.                              Office of the Attorney General                       501 LaFayette Drive
P.O. Box 965060                                     Bankruptcy Unit                                      P.O. Box 2512
Orlando, FL 32896-5060                              426 5th Avenue, 2nd Floor                            Oak Ridge, TN 37831-2512
                                                    Nashville, TN 37243-0489

John P. Newton Jr.                                  Richard M. Mayer                                     Roberto Miguel Mazzoni
Law Offices of Mayer & Newton                       Law Offices of Mayer & Newton                        2180 Ranch Road
1111 Northshore Drive                               1111 Northshore Drive                                Dandridge, TN 37725-5945
Suite S-570                                         Suite S-570
Knoxville, TN 37919-4084                            Knoxville, TN 37919-4084

W. Grey Steed
11167 Kingston Pike, Suite 4
Knoxville, TN 37934-2857




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Knoxville TVA Employees Credit Union                US Bank/RMS CC                                       End of Label Matrix
301 Wall Avenue                                     Attn: Bankruptcy Dept.                               Mailable recipients     36
P.O. Box 15994                                      P.O. Box 5229                                        Bypassed recipients      0
Knoxville, TN 37901                                 Cincinnati, OH 45201                                 Total                   36
